Title: To James Madison from Robert Fulton, 8 September 1814
From: Fulton, Robert
To: Madison, James


        
          Dear Sir
          Baltimore Sept 8th 1814
        
        It gave me great pleasure to find that your mind had ranged through the consequences of a Successful experiment with the Steamship; in which you will contemplate the vast importance of having her finished with all possible dispatch, I therefore beg that you will have the goodness to Use your influence with the secretary of the Navy that there may be no delay in forwarding the whole amount of her estimate in treasury notes that I may avail myself of the opportunity which offers of negotiating them to advantage; Although the secretary has been kind and attentive to this request yet I fear business pressing on him may cauce delays in finance retarding the work, and demonstration of the power of this new engine of War. Believing that you feel as I do towards this new work, I may remark that one steam Ship in

the Potomac might probably have saved Washington, by preventing the enemy calculating on the cooperation of the fleet. It could at least have saved Alexandria and the honor of the nation so far as that enterprise of the enemy has tarnished it. I am Sir respectfully your most obedient
        
          Robt Fulton
        
      